DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement of drawing amendments dated 11/26/2019 canceling original Figure 4 and renumbering of previous Figures 5A-5B, 6 --[Wingdings font/0xE0] 4A-4B, 5, respectively. 
Acknowledgement of specification amendments dated 11/26/2019 that are incorporated into specification filed 12/09/2019.   
The claims examined on the merits, infra are those dated 12/09/2019.
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
	No claim to an application for foreign priority. 
Information Disclosure Statement
The information disclosure statement submitted on 10/18/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
It is noted that the three documents under the NON PATENT LITERATURE DOCUMENTS section of the aforementioned information disclosure statement were not 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the “position sensitive device” and the “signal path” as per Figures 3 and Figure 6. Office is unsure what reference number 1 represents in Figure 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities:
Specification paragraphs 0017-0018 both state, “with of a one” could benefit from some rephrasing for the purpose of clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by reciting, “gated truncated readout system” (bolded for emphasis) because the statutory class of this claim is unclear.  It could be a device or method. Specifically, it is unclear because the claim starts by listing components that would indicate the claim is a device however there is also “summing”, “controlling”, “setting” and “opening” that would indicate the claim is a method. Please clarify if this claim is a method or device. For purpose of examination on the merits, both interpretations are considered.
	Dependent claims 2-3 do not alleviate the indefiniteness from the independent claim and are rejected for incorporating and repeating such indefiniteness from claim 1. 
	Dependent claim 3 is indefinite because it is unclear how the claimed analog COG circuit relates the truncated COG algorithm from claim 1. For purpose of examination on the merits both the algorithm and circuit are considered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0038966 A1 to Fu et al. (“Fu”) in view of US 9,817,134 B1 to Fu et al. (“Fu1”) in view of US 6,747,263 to Popov, in view of journal article entitled, High spatial resolution gamma imaging detector based on a 5" diameter R3292 Hamamatsu PSPMT by Wojcik et al. (“Wojcik”) and in view of US 2016/0170045 A1 to Kim.
	Regarding independent claim 1, Fu teaches in Figure 2 of a photomultiplier readout system that has front end amplifiers 204-1 [Wingdings font/0xE0] 204-N connected to a multichannel output device SiPM 1 [Wingdings font/0xE0]SiPM N. Fu further includes summer and weighting 212 in order to provide position coordinates.
	Fu1 teaches something very similar as Fu. Fu1 teaches in Figure 2 and Figure 3B of front end amplifiers 106 connected to multichannel output device P1 [Wingdings font/0xE0]P6. Fu1 also teaches of output signal 107 going to readout circuit 115 that includes a summer and weighting 315 in order to provide position coordinates.
	Fu1 further teaches column 2, lines 39-40 and column 5, lines 20-24 of the benefit of using analog over digital in order to reduce signal-to-noise ratio. 
	Fu and Fu1 do not expressly or directly teach how the position coordinates are calculated.  

	Therefore, at the very least, a summing amplifier appears to be included in Popov for the center-of-gravity calculation.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Popov’s invention with Fu/Fu1 would have been beneficial in order to calculate the position coordinates using conventional analog methods.  
	Neither Fu/Fu1 nor Popov teach of a truncated center of gravity calculation. 
	However, Wojcik teaches in pages 488-489 in section II. EXPERIMENTAL SETUP-C. Software calculations and Image Reconstruction and III. RESULTS-A. Truncated COG: of a truncated COG algorithm that uses a factor to filter out unwanted noise.  See Figure 4.  
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Wojcik’s invention with Popov’s invention and Fu/Fu1 would have been beneficial as best stated by Wojcik in section II. EXPERIMENTAL SETUP-C. Software calculations and Image Reconstruction, “This approach compensates for the physical truncation caused by the edge of the PMT” by using the truncated CMT approach.  
	 It is noted that Wojcik’s truncated COG is provided after the analog data is converted to digital data. However, Fu1 provides reasoning for keeping this calculation in analog and Popov also suggest as much. 

	Also in Kim, Figures 2-3, paragraph 0036, similar to Fu, there is a switch 154 connected to sensor 162 that allows or disallows certain signals based on meeting or exceeding a threshold.  
	As such, it appears that the analog truncated COG may be set-up with the same analog components of Fu and Kim for allowing or disallowing certain signals. 
	  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Kim’s invention with Wojcik’s invention and Popov’s invention and Fu/Fu1 would have been beneficial in order to stay in the analog realm to reduce signal-to-noise ratio. 
	The preponderance of evidence in the above cited references suggest that claim 1 is not patentable. 
	Regarding claim 2, comprising connecting the system output to a multichannel data acquisition (DAQ) system (Kim teaches of transferring different analog components to a display and ADC; Wojcik teaches of transferring certain analog components to a display and ADC).
Regarding claim 3, connecting the system output to an analog COG circuit to reduce amount of outputs (i.e., as per Popov, as described supra); and
connecting the output of the analog COG circuit to a multichannel data acquisition (DAQ) system (i.e., Popov in column 5, lines 5-13).


Note on Allowability
It is noted that the Office does not render obvious or find Applicant’s Figure 3 that includes the relationship between the discriminator, comparator, trigger and switch. If this relationship is claimed in independent claim 1 then this would be allowable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
26 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895